DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Torok (US 4751416 A) disclosing different spacing angles between magnetic poles (see Abstract, and figures 1-6), the prior art of record do not sufficiently disclose the combination of features including a plurality of permanent magnets coupled to the outer surface of the rotor and spaced apart from the plurality of stator poles, each permanent magnet shaped like an arc having an arc length, and each permanent magnet circumferentially spaced apart from two adjacent permanent magnets by a spacing angle, wherein: the arc length of each permanent magnet is equal and has an associated center point, each permanent magnet has an axis of symmetry that extends perpendicularly from the rotational axis through its associated center point, the spacing angle is defined as an angle between the axis of symmetry of the two adjacent permanent magnets, the spacing angles are not all equal, there are P-number of permanent magnets coupled to the outer surface of the rotor, and the permanent magnets are circumferentially spaced apart by (P/2)-number of different spacing angles as recited in claim 1; and also does not sufficiently disclose the combination of the arc length of two or more of the permanent magnets .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834